03/11/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0532


                                      DA 20-0532
                                   _________________

 REC ADVANCED SILICON MATERIALS, LLC,

              Petitioner and Appellee,

       V.

 SARAH MACIAG,
                                                                    ORDER
              Respondent and Appellant,

 MONTANA DEPARTMENT OF LABOR AND
 INDUSTRY, HUMAN RIGHTS COMMISSION,

              Respondents.
                                   _________________

       On February 2, 2021, the mediator for this appeal filed a report stating that the
case has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   March 11 2021